IN THE UNITED STATES DISTRICT COURT
FOR ISTRICT OF TEXAS
NORTBARE

UNITED STATES OF AMERICA

 

;
VS. SEP 38 2019 CASE NO.: 3:18-CR-432-K (02)
§

FAEL RUB A i |
RA I CLE RKYG S. DISTRICT COURT

REROI rn ATIDN
CONCERNING PLEX OF GUELHY

 

 

 

 

 

RAFAEL RUBI, by consent, under authority of United States v. Dees, 125 F.3d 261 (5" Cir. 1997), has
appeared before me pursuant to Fed. R. Crim.P. 11, and has entered a plea of guilty to Counts 1, 2 and 3 of the 3-
Count Superseding Information, filed on August 26, 2019. After cautioning and examining Defendant Rafael
Rubi, under oath concerning each of the subjects mentioned in Rule 11, I determined that the guilty plea was
knowledgeable and voluntary and that the offense charged is supported by an independent basis in fact containing each
of the essential elements of such offense. I therefore recommend that the plea of guilty be accepted, and that
Defendant Rafael Rubi, be adjudged guilty of (Count 1) - Possession With Intent to Distribute a Controlled
Substance, in violation of 21 USC § 841(a)(1) and (b)(1)(C); (Count 2) Possession of a Firearm in Furtherance
of a Drug Trafficking Crime, in violation of 18 USC § 924(c)(1)(A)(i); and (Count 3) - Possession of a Firearm
and Ammunition by a Convicted Felon, in violation of 18 USC § 922(g)(1) and 924(a)(2), and have sentence
imposed accordingly. After being found guilty of the offense by the district judge,

The defendant is currently in custody and should be ordered to remain in custody.
Oo The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear

and convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the
community if released.

C] The Government does not oppose release.
C The defendant has been compliant with the current conditions of release.
a) I find by clear and convincing evidence that the defendant is not likely to flee or pose a danger to any

other person or the community if released and should therefore be released under § 3142(b) or (c).

The Government opposes release.

The defendant has not been compliant with the conditions of release.

If the Court accepts this recommendation, this matter should be set for hearing upon motion of the
Government.

OOO

CO The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless (1)(a) the Court finds there
is a substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly
shown under § 3145(c) why the defendant should not be detained, and (2) the Court finds by clear and
convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the

community if released.
Signed September 3, 2019. Qs, Q
REBECCA R {THER FORD
UNITED A RATS AGISTRATE JUDGE

NOTICE
Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date

of its service shall bar an aggrieved party from attacking such Report and Recommendation before the assi igned United
States District Judge. 28 U.S.C. §636(b)(1)(B).
